Citation Nr: 1758957	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-30 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel





INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from November 1959 to May 1960 and on active duty from August 1961 to August 1964.  He had additional periods of service with the United States Army Reserves from September 1959 to August 1961, and from August 1964 to October 1967; with the Army National Guard of Minnesota from December 1973 to December 1975, and; with the Army National Guard of Arizona from January 1983 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona

In December 2016 the Board reopened and remanded the claims of entitlement to service connection for bilateral hearing loss and tinnitus for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss had its onset in service.

2.  Resolving reasonable doubt in the Veteran's favor, tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In the context of Reserve or National Guard service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated in line of duty while performing ACDUTRA, or for disability resulting from an injury incurred in the line of duty occurring during inactive duty training (INACDUTRA). 38 U.S.C. § 101 (24); 38 C.F.R. § 3.6 (a). 

Service connection for certain chronic diseases, including sensorineural hearing loss or organic disease of the nervous system such as tinnitus, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40, 46, 48 (2010).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for periods of ACDUTRA is not appropriate.

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.
If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not    meet the regulatory requirements for establishing a disability at that time, he or    she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran contends that he suffers from bilateral hearing loss and tinnitus due to excessive noise exposure during his active duty from August 1961 to August 1964.  

In this case, the current medical evidence shows that the Veteran has bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  Specifically, on VA examination in April 2011 audiometric testing showed the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000 and 4000 Hertz in the right ear were 40, 60, 100, 105, and 105, and 30, 60, 85, 105, and 105 in the left ear.  With regards to tinnitus, the Veteran reported on VA examination that he had tinnitus and the audiologist appeared to have found the Veteran's account of current tinnitus credible.  Moreover, the Veteran is considered competent to report the presence of tinnitus, and there is no indication from the record that his account of current tinnitus is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the first criterion for establishing service connection for hearing loss and tinnitus, current disabilities, has been met.  

The Veteran has stated that he was exposed to loud noise as part of his military occupational specialty (MOS) as a wheeled vehicle mechanic.  His DD Form 214 confirms his MOS was wheeled vehicle mechanic, which is associated with a high probability of hazardous noise exposure.  See Veterans Benefits Administration (VBA) Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  Additionally, the Board finds that the Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances of his service, and is, therefore, deemed credible.

The remaining element is a causal relationship between the present tinnitus and bilateral hearing loss disability and the noise exposure in service, the so-called "nexus" requirement.

The Veteran's service treatment records from August 1961 to August 1964 are silent regarding hearing loss.  On service entrance and discharge examination, there was 15/15 whispered voice testing, but without puretone thresholds to determine significant threshold shifts while in service, which would otherwise reflect acoustic trauma.

In January 1971 the Veteran submitted a claim for service connection for hearing loss and tinnitus.  He reported that he initially experienced hearing problems in service, approximately in May 1964.  Subsequent treatment records document bilateral hearing loss and tinnitus.  

In a Report of Medical History in July 1987 the Veteran endorsed a history of hearing loss.  Audiometric testing conducted at that time revealed the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 10, 25, 70, 90, and 90, in the right ear; and in the left ear were 10, 35, 75, 80, and 85.  On audiological evaluation in April 1998 the Veteran reported a 20 plus years history of gradual hearing loss and tinnitus, which he attributed to acoustic trauma incurred in military service.  

In a statement in March 2011, the Veteran's spouse reported meeting the Veteran in September 1964.  She stated that the Veteran appeared to exhibit problems hearing and following conversations at that time.  She also noted that the Veteran complained of ringing in his ears.  

On VA examination in April 2011, the Veteran reported a history of military noise exposure from gunfire during basic training, howitzers, machine work and artillery, with no ear protection.  After service, the Veteran endorsed occupational noise exposure as a truck driver for 12 years and working in a steel mill for six to seven years, with no hearing protection.  The Veteran denied recreational noise exposure.  The Veteran endorsed constant bilateral tinnitus ongoing for 45 years.  Following an examination of the Veteran, the examiner diagnosed mild to profound, bilateral, sensorineural hearing loss, and severe, constant, bilateral subjective tinnitus.  The examiner noted that there was no documentation of ear/frequency specific hearing levels at time of release from active duty.  Therefore, based on the Veteran's reported history of significant noise exposure both during and after military service, it was not possible to determine if the etiology of the hearing loss or tinnitus was related to military noise exposure without resorting to mere speculation.

In an addendum report in March 2017, the same VA examiner who examined the Veteran in April 2011 reported having reviewed the claims file and stated that there was no new evidence warranting a change in her prior opinion concerning hearing loss and tinnitus.  

The Board finds the VA examiner's opinion to be of little probative value as the examiner relied on the normal whispered voice testing on separation, a form of testing which is not recognized as an objective indicator of hearing loss.  Moreover, the examiner did not address the Veteran's reports since 1971 of impaired hearing and ringing in his ears starting in 1964, or lay statements from the Veteran and his spouse of hearing loss symptoms dating back to 1964.  

What remains are statements from the Veteran who has consistently reported, since 1971, chronic symptoms of hearing impairment and ringing in his ears since 1964.  The Board finds the Veteran's consistent and competent lay statements indicating that he had hearing loss and tinnitus since service to be both credible and probative.  They are also bolstered by lay statements from a acquaintances and his spouse attesting to the same.  Lay persons are competent to report observable symptomatology, and the record does not contain any records that contradict those statements.  Thus, the Board finds the lay statements evidence of continuity of symptomatology of hearing loss and tinnitus since active duty service, which establishes the nexus element of the Veteran's service connection claims.  See 38 C.F.R. §§ 3.102, 3.303(b); Fountain v. McDonald, 27 Vet. App. 258 (2015).

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


